      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA         :
                                 :
     v.                          : Crim. No. 3:16CR83 (AWT)
                                 : Crim. No. 3:16CR104 (AWT)
BOBBY HEMINGWAY                  :




          ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

     For the reasons set forth below, the defendant’s motions

for compassionate release (Case No. 3:16CR83, ECF Nos.114, 115;

Case No. 3:16CR104, ECF Nos. 25, 26) are hereby DENIED.

     Defendant Bobby Hemingway moves, pursuant to 18 U.S.C. §

3582 (c)(1)(A)(i), for an order reducing his sentence to time

served followed by a period of home confinement.        Hemingway

contends that the court “should grant relief based on [his]

medical issues making him uniquely susceptible to contracting

the fatal disease [i.e. COVID-19] while housed in a crowded

facility, with limited ability to take necessary self-protective

measures, such as isolating himself and regularly washing or

sanitizing his hands.”    Dft.’s Mem. (Case No. 3:16cr83, ECF No.

116 at 1).

     On October 16, 2017 the court sentenced the defendant in

Case No. 3:16CR83, based on his plea of guilty to Count One of
      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 2 of 8



an Indictment charging him with possession with intent to

distribute cocaine base in violation of Sections 841(a)(1) and

(b)(1)(C) of Title 21 of the United States Code (the “2016

Offense”).   On the same day the court sentenced the defendant in

Case No. 3:16CR104 for a supervised release violation.          On

November 23, 2009, the defendant had been sentenced to 44 months

of imprisonment in the District of New Hampshire for

distribution of cocaine base in violation of 21 U.S.C. §

841(a)(1) and possession with intent to distribute a controlled

substance (cocaine base) in violation of 21 U.S.C. § 841(a)(1).

The defendant had been released on January 18, 2013 and was on

supervised release when he committed the 2016 Offense.

     The Presentence Report in Case No. 3:16CR83 concluded that

the defendant was a career offender.        Consequently, he was in

Criminal History Category VI and had a Total Offense Level of

29, and the advisory Guidelines included a term of imprisonment

in the range of 151 months to 188 months.        The Guidelines

calculation included a two-level enhancement under Section

2D1.1(b)(1) for possession of a firearm; that firearm was loaded

and had a bullet in the chamber.        The court explained at

sentencing that it would make a variance from the career

offender range down to the range that would apply without the

career offender enhancement because the court could not “be

confident that Mr. Hemingway engaged in the conduct that usually

                                    2
      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 3 of 8



goes along with imposing a sentence in the career offender

range.”   Tr. (ECF No. 110) at 12 of 42.

     The court also concluded that there was a need to impose a

sentence that constitutes just punishment and a need to deter

Mr. Hemingway from committing further offenses.        The court

explained:

          In your case I am most aware of the need to
     impose a sentence that constitutes just punishment for
     the offense conduct and the need to deter you from
     committing further offenses.
          As I explained earlier, and for the reasons I
     gave earlier, I am going to vary down to what the
     advisory range under the Sentencing Guidelines would
     have been for total offense level of 23 and a Criminal
     History Category V, that is, before adding the career
     offender enhancement, and the advisory range there is 84
     months to 105 months.
          I believe that in the papers your counsel may
     have made an argument for a departure under 4A1.3.
     Whether she did or not, I considered that and concluded
     that that is not appropriate. I think that your
     criminal history does not overstate, much less
     substantially overstate the serious nature of your
     criminal past or the likelihood of recidivism. In fact,
     I have concluded that specific deterrence is a goal that
     needs to be served.
          With respect to your medical condition, I have
     thought about that. What strikes me as being
     particularly significant is that you were officially
     diagnosed in either 2013 or 2014. The offense conduct
     here occurred in March and April of 2016. It is not your use
     of the drugs that is the serious offense here,
     and the fact that you relapsed into using is something
     that is understandable. But what is not, and has to be
     given great weight, is the fact that you sold. And not
     only did you sell drugs, but you sold drugs while you
     were on supervised release for a drug conviction for
     which you had had a sentence of 44 months imposed in a
     federal court.
          So assuming arguendo that the conditions for
     such a departure are satisfied, I would choose not to

                                    3
      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 4 of 8



     exercise my discretion to make such a departure for
     those reasons.
          As to the argument with respect to a
     non-Guideline sentence based on the 1-to-1 ratio as
     opposed to the ratio reflected in the Guidelines, the
     current Guidelines, I don't think that this is an
     appropriate case for such an approach, primarily because
     of your record with respect to gun and drug offenses,
     plus the fact that you were on supervised release when
     you committed this offense.
          In deciding what I think is an appropriate
     sentence, I am taking into account that there will be a
     revocation hearing once we conclude this hearing, and I expect
     to impose additional time in connection with the revocation
     of your supervised release.

Tr. (ECF No. 110) at 33, 34 of 42.

     Section 3582(c)(1)(A) of Title 18, which governs

compassionate release, requires as an initial matter that:

     the defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).     Assuming a defendant has exhausted

administrative remedies, a court may reduce a term of

imprisonment under Section 3582(c)(1)(A)(i) if, after

considering the factors set forth in 18 U.S.C. § 3553(a) to the

extent they are applicable, the court finds that “extraordinary

and compelling reasons warrant such a reduction” and “that such

a reduction is consistent with applicable policy statements

issued by the Sentencing Commission”.       18 U.S.C. §

3582(c)(1)(A)(i).   The policy statement applicable to

compassionate release is U.S.S.G. § 1B1.13.

                                    4
      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 5 of 8



     The parties disagree about whether the defendant has

satisfied the requirement that he fully exhaust all

administrative rights to appeal the failure of the Bureau of

Prisons to bring a motion on his behalf or that 30 days have

elapsed from the receipt by the warden of the defendant’s

facility of any request by the defendant that he do so,

whichever is earlier.    The defendant submitted a request for

compassionate release to the warden on October 24, 2019, and it

was denied on November 12, 2019.        The basis for that request was

that the defendant had been diagnosed with systemic lupus

erythematosus in 2018, which was in addition to two conditions

that were known at the time he was sentenced, i.e. rheumatoid

arthritis and asthma.    In the instant motion the defendant

argues that these three medical conditions in combination with

the COVID-19 pandemic place him at grave risk of serious illness

and death.   Although the Bureau of Prisons was asked to consider

the impact on the defendant of having a combination of systemic

lupus erythematosus, rheumatoid arthritis and asthma, it was not

given the opportunity to consider the impact on the defendant of

having those three illnesses in combination with the risk posed

by the COVID-19 pandemic.     Under the circumstances of this case,

where the Bureau of Prisons acted on the defendant’s request for

compassionate release in less than three weeks, it appears to be

consistent with the language of the statute that giving the

                                    5
      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 6 of 8



Bureau of Prisons the opportunity to act on a materially

modified request for compassionate release would be appropriate.

The court need not come to a definitive conclusion with respect

to the interpretation of this part of the statute, however,

because as explained below, the court concludes that it should

deny the defendant’s motion for compassionate release on the

merits.

     The applicable Section 3553(a) factors counsel against

reduction of the defendant’s sentence.       The court concluded that

the defendant’s record with respect to gun and drug offenses and

the fact that he was on supervised release when he committed

2016 Offense showed that there was a need to impose a sentence

that constituted just punishment and also a need to deter the

defendant from committing further offenses; with respect to gun

offenses, the defendant not only possessed a gun when committing

the 2016 Offense, but also had a prior conviction for a gun

offense for which a two-year term of imprisonment had been

imposed.   Thus, the court imposed a total effective sentence of

96 months (84 months for the 2016 offense, to be followed by 12

months for the supervised release violation).        The court took

into account the defendant’s medical conditions at the time,

i.e. rheumatoid arthritis and asthma, and highlighted the fact

that the defendant committed the 2016 Offense knowing he had

these conditions, in addition to knowing that he was on

                                    6
      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 7 of 8



supervised release.    The court made a variance downward to

impose the sentences in the two cases but rejected the

defendant’s arguments for a greater variance or downward

departure because it concluded that a lower sentence would not

adequately serve the purposes of sentencing the court had

concluded are most important in the defendant’s cases.

     The fact that the defendant was on supervised release when

he committed the 2016 Offense is significant.        It causes the

court to take little comfort from the fact that the defendant

would be on home confinement and now has three illnesses

(instead of two) when assessing what is adequate for the purpose

of specific deterrence.    Moreover, the defendant’s disciplinary

record, as referenced by the government in its response, does

not suggest that he will perform better once he is released from

prison this time.   To the contrary, there appears to be a high

likelihood of recidivism.

     After considering the defendant’s history and

characteristics (including taking into account the new diagnosis

of systemic lupus erythematosus), and the circumstances of the

2016 Offense and supervised release violation, the court

continues to be of the view that a sentence below the total

effective sentence of 96 months that was imposed would not

adequately serve the purposes of sentencing that are important

in this case.

                                    7
      Case 3:16-cr-00104-AWT Document 33 Filed 12/23/20 Page 8 of 8



     Consequently, although the defendant has serious medical

conditions that put him at a heightened risk with respect to

COVID-19, the court concludes that, considering the factors

under 18 U.S.C. § 3553(a), a sentence reduction is not

appropriate in this case.

     It is so ordered.

     Signed this 23rd day of December 2020 at Hartford,

Connecticut.



                                           /s/AWT         ___
                                      Alvin W. Thompson
                                 United States District Judge




                                    8
